The election of William C. Brown, one of the members returned from the city of Boston, was controverted by Jotham B. Monroe and others, on the ground, that the member returned “ was not an inhabitant of the city of Boston, which be was chosen to represent.”
The committee on elections made the following report: — *
“ Many witnesses were called on the part of the petitioners. *406From their testimony it appeared, that Mr. Brown is the publisher of a newspaper in Boston, and resided there until the 18th day of March last. On that day he gave up his house in Boston, and removed with his family to Chelsea, where he had hired a house, lie took no lease of the house in Chelsea, but the person from whom he hired it, — who was the agent of absent owners, — testified that Mr. Brown hired the house on the understanding that he was to hold it for a year, unless the owners, on their return in May or June, should wish to sell it; but this, Mr. Brown denied. The agent of the Winnisimmet ferry testified, that he sold to Mr. Brown, in the middle of March last, a ticket giving to him and Ids family free passage over the ferry between Boston and Chelsea, for one year. It also appeared, that Mr. Brown left his house in Chelsea and returned to Boston, and hired a house there, into which lie removed with his family, on the 5th of October last.
It also appeared, that Mr. Brown was assessed in May last in Chelsea, and paid his tax; and that he was not assessed last year in Boston.
The constitution (c. 1, § 3, article 3,) declares that ‘every member of the house of representatives, for one year at least next preceding his election, shall have been an inhabitant of the town he shall be chosen to represent.5
And the committee are of opinion, upon the facts above recited, that this constitutional requirement is not complied with in the case of Mr. Brown.
The committee therefore report, that William C. Brown is not entitled to a seat in this house.5’ ■
The report in this case was agreed to, and the member allowed his pay to that time.1

 62 J. H. 112, 131.